DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 02/19/2022 is acknowledged. Furthermore, applicant filed, with the restriction response, a pre-amendment to the claims on 02/19/2022. The pre-amendment cancels claims 8-20 and added claims 21-33. Applicant has identified claims 1-7 and 21-33 as readable on the elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) is/are: “means for controlling the plasma power supply” in claim 27-line 9; and “means for controlling the bias supply” in claim 27-line 10.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In specific, the limitation “means for controlling the plasma power supply” has been interpreted as means 106/606/612 shown in Figs. 1-2 and 6 of the specification. Additionally, the limitation “means for controlling the bias supply” has been interpreted as means 660/612/762 shown in Figs. 6-7 of the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 25 is objected to because of the following informalities: in line 1, the phrase “of claim” is repeated.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, as originally filed, fails to describe and/or teach “measuring a density of the plasma with a bias supply”, as recited in claim 26, line 2. Clarification and/or correction is required.
The specification, as originally filed, fails to describe and/or teach “wherein the bias supply is configured to measure a density of the plasma”, as recited in claim 26, line 2. Clarification and/or correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 21-26, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the source supply" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Once a limitation is introduced in a claim sequence subsequent use of that limitation must use either --the-- or --said--, or be appropriately differentiated to represent a different limitation. Note that the term “a bias supply” is used twice in claim 21 (see claim 21-line 8 and claim 21-line 9).
Claim 21 recites the limitation "the switch-mode power supply" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “The system for plasma processing of claim 21 encoded with instructions for…”, in claim 22-line 1, is not clear. It appears from claim 21 that the non-transitory processor readable medium is the means (structure) that is encoded with instructions to perform the claimed method. Clarification and/or correction are/is required.
The limitation “The system for plasma processing of claim 22 encoded with instructions for…”, in claim 23-line 1, is not clear. It appears from claim 21 that the non-transitory processor readable medium is the means (structure) that is encoded with instructions to perform the claimed method. Clarification and/or correction are/is required.
The limitation “The system for plasma processing of claim 23 encoded with instructions for…”, in claim 24-line 1, is not clear. It appears from claim 21 that the non-transitory processor readable medium is the means (structure) that is encoded with instructions to perform the claimed method. Clarification and/or correction are/is required.
The limitation “The system for plasma processing of claim of claim 23 encoded with instructions for…”, in claim 25-lines 1-2, is not clear. It appears from claim 21 that the non-transitory processor readable medium is the means (structure) that is encoded with instructions to perform the claimed method. Clarification and/or correction are/is required.
The limitation “The system for plasma processing of claim 21 encoded with instructions for…”, in claim 26-line 1, is not clear. It appears from claim 21 that the non-transitory processor readable medium is the means (structure) that is encoded with instructions to perform the claimed method. Clarification and/or correction are/is required.
In claim 26, lines 2-3, the limitation “measuring a density of the plasma with a bias supply that provides the modified periodic voltage function” is confusing since it is not clear how the bias supply would measure the plasma density. Clarification and/or correction are/is required. 
In claim 26-line 4, the limitation “controlling a plasma supply that applies the power to the plasma processing chamber” is confusing since it is not clear to what “plasma supply” is applicant referring to in the limitation. It is noted that independent claim 21 already recites in line 4, “a plasma power supply coupled to the plasma source configured to apply power to the plasma processing chamber” (see, claim 21, lines 4-5). Is the “plasma supply” recited in dependent claim 26 the same as the “plasma power supply” recited in claim 21? Clarification and/or correction are/is required.
In claim 33, lines 2-3, the limitation “wherein the bias supply is configured to measure a density of the plasma” is confusing since it is not clear how the bias supply would measure the plasma density. Clarification and/or correction are/is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 27-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brouk et al., US 2011/0259851.
Brouk et al. shows the invention as claimed including a system for plasma processing, the system comprising: a plasma processing chamber 104/204; a plasma source coupled to the plasma processing chamber; a plasma power supply 228’/228”/806/1206 coupled to the plasma source configured to apply power to the plasma processing chamber in periodic pulse envelopes to control a density of a plasma in the plasma processing chamber; a support 108/208 within the plasma processing chamber to support a substrate 110/210; and a bias supply 220/820/1260/1364 configured to provide a modified periodic voltage function to the substrate support within each of the periodic pulse envelopes to control an energy of ions impacting the substrate support in the plasma processing chamber (see, for example, figs. 1-3, 8, and 12-13, and their descriptions).
With respect to claims 2 and 28, Brouk et al. discloses wherein the modified periodic voltage function is formed from a combination of a periodic voltage function and an ion current compensation, Ic (see, for example, figs. 2 and 12-13).
Concerning claims 3 and 29, it should be noted that the modified periodic voltage function includes: a rapidly increasing voltage called a first portion; a substantially constant voltage starting at an end of the first portion and called a second portion; a voltage step, AV, below the substantially constant voltage starting at an end of the second portion and called a third portion; and a sloped voltage starting AV below the substantially constant voltage, starting at an end of the third portion, and called a fourth portion, the sloped voltage having a slope dVo/dt controlled by the ion current compensation; (see, for example, fig. 14 and its description).
Regarding claims 4-6 and 30-32, the plasma power supply of the apparatus of Brouk et al. is a RF power supply configured to apply sinusoidal power; the bias supply is configured to provide the modified periodic voltage function to the substrate support within each of the periodic pulse envelopes to provide multiple ion energies; the bias supply is configured to provide the modified periodic voltage function to change ion energy from cycle-to-cycle (see, for example, paragraphs 0037, 0050, 0052, 0056, 0062, 0063-0064, 0066-0073, 0086-0087, 0101).
With respect to claim 27, it should be noted that Brouck et al. further comprises means 112/212/228’,228”/812,806/1206,1212 for controlling the power supply, and means 112/212/220/812,820/1212,1260/1360 for controlling the bias supply to provide a modified periodic voltage function to the substrate support within each of the periodic pulse envelopes to control an energy of ions impacting the substrate support in the plasma processing chamber.

Claim(s) 1-7 and 27-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ui et al., US 2010/0072172.
Ui et al. shows the invention as claimed including a system for plasma processing, the system comprising: a plasma processing chamber 11; a plasma source coupled to the plasma processing chamber; a plasma power supply 19 coupled to the plasma source that can be configured to apply power to the plasma processing chamber in periodic pulse envelopes to control a density of a plasma in the plasma processing chamber; a support 16 within the plasma processing chamber to support a substrate 15; and a bias supply 21/32 configured to provide a modified periodic voltage function to the substrate support within each of the periodic pulse envelopes to control an energy of ions impacting the substrate support in the plasma processing chamber (see, for example, figs. 7-25, and their descriptions).
With respect to claims 2-3 and 28-29, it should be noted that Ui et al. teaches that the modified periodic voltage function is formed from a combination of a periodic voltage function and an ion current compensation, Ic; and wherein the modified periodic voltage function includes: a rapidly increasing voltage called a first portion; a substantially constant voltage starting at an end of the first portion and called a second portion; a voltage step, AV, below the substantially constant voltage starting at an end of the second portion and called a third portion; and a sloped voltage starting AV below the substantially constant voltage, starting at an end of the third portion, and called a fourth portion, the sloped voltage having a slope dVo/dt controlled by the ion current compensation; (see, for example, the figures, especially figs. 9, 11-12 and 15-16).
Regarding claims 4-6 and 30-32, note that the plasma power supply in the apparatus of Ui et al. is an RF power supply configured to apply sinusoidal power; wherein the bias supply is configured to provide the modified periodic voltage function to the substrate support within each of the periodic pulse envelopes to provide multiple ion energies; wherein the bias supply is configured to provide the modified periodic voltage function to change ion energy from cycle-to-cycle; (see, for example, the figures, especially figs. 7, 9, 11-12 and 15-16).
Concerning claim 7 and 33, Ui et al. further discloses, wherein the bias supply is configured to measure a density of the plasma and the source supply is controlled, at least in part, by the measured plasma density (see, for example, figs. 7-25, and their descriptions, especially paragraphs 0110 and 0146-0147).
With respect to claim 27, it should be noted that Ui et al. further comprises means 62/72/82 for controlling the power supply, and means 31/41/62/72/82 for controlling the bias supply to provide a modified periodic voltage function to the substrate support within each of the periodic pulse envelopes to control an energy of ions impacting the substrate support in the plasma processing chamber.

Claim(s) 1-2, 5-6, 27-28 and 31-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heckman et al., US 2010/0276273.
Heckman et al. shows the invention as claimed including a system for plasma processing, the system comprising: a plasma processing chamber 204; a plasma source coupled to the plasma processing chamber; a plasma power supply 228’/228” coupled to the plasma source configured to apply power to the plasma processing chamber in periodic pulse envelopes to control a density of a plasma in the plasma processing chamber (see, for example, paragraphs 0035-0036); a support 208 within the plasma processing chamber to support a substrate 210; and a bias supply configured to provide a modified periodic voltage function to the substrate support within each of the periodic pulse envelopes to control an energy of ions impacting the substrate support in the plasma processing chamber (see, for example, paragraphs 0032, 0037-0038, 0041). For a complete description see the entire document, especially, figs. 2-6 and their descriptions.
With respect to claims 2, 5-6, 28 and 31-32, it should be noted that Heckman et al. further teaches that the modified periodic voltage function is formed from a combination of a periodic voltage function and an ion current compensation, Ic (see, for example, paragraphs 0036-0041; wherein the bias supply is configured to provide the modified periodic voltage function to the substrate support within each of the periodic pulse envelopes to provide multiple ion energies (see, for example, paragraph 0039, and fig. 6 and its description); wherein the bias supply is configured to provide the modified periodic voltage function to change ion energy from cycle-to-cycle (see, for example, paragraphs 0040-0041, 0044, and claims 12-13).
 With respect to claim 27, it should be noted that Heckman et al. further comprises means 112/212/226’,226” for controlling the power supply, and means 112/212/220 for controlling the bias supply to provide a modified periodic voltage function to the substrate support within each of the periodic pulse envelopes to control an energy of ions impacting the substrate support in the plasma processing chamber.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brouk et al., US 2011/0259851 in view of Ui et al., US 2010/0072172.
Brouck et al. is applied as above but does not expressly disclose that the bias supply is configured to measure a density of the plasma and the source supply is controlled, at least in part, by the measured plasma density. Ui et al. discloses a palsma processing system comprising a bias supply configured to measure a density of the plasma and the source supply being controlled, at least in part, by the measured plasma density (see, for example, figs. 7-25, and their descriptions, especially paragraphs 0110 and 0146-0147). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Brouck et al. as to measure the density of the plasma and control the source supply, at least in part, by at least in part, by the measured plasma density, because such configuration/means is known and used in the art as a suitable alternative configuration/means to effectively and efficiently monitor and control the voltage change of the substrate.

Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brouk et al., US 2011/0259851 in view of Kushibiki et al., US 7,811,939.
Brouk et al. is applied as above and further discloses the use of a process controller 112/212 which comprises hardware, software, firmware or a combination thereof to control the power supply and a switch-mode bias supply (see, for example, the figures and paragraphs 0049, 0051-0052, 0076, 0083, and 0099). It would have been obvious to one having ordinary skill in the art at the time the invention was made that the controller would comprise the claimed processor and non-transitory processor-readable medium encoded with instructions because such means are well known and used means/components in the art for a controller for effectively and efficiently conducting a desired process in a processing apparatus. This notwithstanding, Kushibiki et al. discloses a plasma processing system comprising a controller 60 having a non-transitory processor-readable medium encoded with instructions to perform a desired process in the plasma processing system (see, for example, col. 6, lines 15-37, and claims 12-14).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Brouck et al., as to comprise a non-transitory processor-readable medium because such means is known and used in the art as a suitable means for effectively and efficiently provide the capability to program the controller to perform a desired method.
It should further be noted that Brouk et al. further discloses a switch-mode power supply to provide a modified periodic voltage function to the substrate support within each of the periodic pulse envelopes to control an energy of ions impacting the substrate support in the plasma processing chamber (see, for example, figs. 2-3 and their descriptions). 
Furthermore, it should be noted that the apparatus of Brouk et al. modified by Kushibiki et al. would comprise the claimed non-transitory processor-readable medium encoded with the claimed instructions.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brouk et al., US 2011/0259851 in view of Kushibiki et al., US 7,811,939, as applied to claims 21-25 above, and further in view of Ui et al., US 2010/0072172.
Brouck et al. and Kushibiki et al. are applied as above but do not expressly disclose that the bias supply is configured to measure a density of the plasma and the source supply is controlled, at least in part, by the measured plasma density. Ui et al. discloses a palsma processing system comprising a bias supply configured to measure a density of the plasma and the source supply being controlled, at least in part, by the measured plasma density (see, for example, figs. 7-25, and their descriptions, especially paragraphs 0110 and 0146-0147). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Brouck et al. modified by Kushibiki et al., as to measure the density of the plasma and control the source supply, at least in part, by at least in part, by the measured plasma density, because such configuration/means is known and used in the art as a suitable alternative configuration/means to effectively and efficiently monitor and control the voltage change of the substrate. It should further be noted that the apparatus of Brouk et al. modified by Hushibiki et al. and Ui et al. would comprise a system encoded with instructions to perform the claimed processes of claim 26.

Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ui et al., US 2010/0072172 in view of Kushibiki et al., US 7,811,939.
UI et al. is applied as above and further discloses the use of a process controller 62/72/82 (see, for example, figs 19, 21 and 24). It would have been obvious to one having ordinary skill in the art at the time the invention was made that the controller would comprise the claimed processor and non-transitory processor-readable medium encoded with instructions because such means are well known and used means/components in the art for a controller for effectively and efficiently conducting a desired process in a processing apparatus. This notwithstanding, Kushibiki et al. discloses a plasma processing system comprising a controller 60 having a non-transitory processor-readable medium encoded with instructions to perform a desired process in the plasma processing system (see, for example, col. 6, lines 15-37, and claims 12-14).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Ui et al., as to comprise a non-transitory processor-readable medium because such means is known and used in the art as a suitable means for effectively and efficiently provide the capability to program the controller to perform a desired method.
It should further be noted that Ui et al. further discloses a switch-mode power supply to provide a modified periodic voltage function to the substrate support within each of the periodic pulse envelopes to control an energy of ions impacting the substrate support in the plasma processing chamber (see, for example, figs. 8, 13-14, 17 and 25, and their descriptions). 
Furthermore, it should be noted that the apparatus of Ui et al. modified by Kushibiki et al. would comprise the claimed non-transitory processor-readable medium encoded with the claimed instructions.

Claims 3-4, 7, 29-30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heckman et al., US 2010/0276273in view of Ui et al., US 2010/0072172.
Heckman et al. is applied as above but does not expressly disclose the claimed modified periodic voltage function. Ui et al. discloses a plasma processing system having a bias supply configured to provide a modified voltage function including a rapidly increasing voltage called a first portion; a substantially constant voltage starting at an end of the first portion and called a second portion; a voltage step, ΔV, below the substantially constant voltage starting at an end of the second portion and called a third portion; and a sloped voltage starting ΔV below the substantially constant voltage, starting at an end of the third portion, and called a fourth portion, the sloped voltage having a slope dVo/dt controlled by an ion current compensation (see, for example, figs. 7-25, and their descriptions, especially figs. 9-12 and 15-16). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus/controller of Heckman et al. as to perform the claimed modified periodic voltage function in order to effectively reduce the voltage change of the substrate being treated, reduce the variation of incident energy of the ions reaching the substrate, and obtaining precision processing of the substrate,  thereby optimizing the substrate and the substrate processing performed in the apparatus.
With respect to claim 4 and 30, it should be noted that the plasma power supply is an RF power supply configured to apply sinusoidal power.
Concerning claim 7 and 33, Heckman et al. does not expressly disclose that the bias supply is configured to measure a density of the plasma and the source supply is controlled, at least in part, by the measured plasma density. Ui et al. further discloses the bias supply configured to measure a density of the plasma and the source supply being controlled, at least in part, by the measured plasma density (see, for example, paragraphs 0110 and 0146-0147). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Heckman et al. as to measure the density of the plasma and control the source supply, at least in part, by at least in part, by the measured plasma density, because such configuration/means is known and used in the art as a suitable alternative configuration/means to effectively and efficiently monitor and control the voltage change of the substrate.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heckman et al., US 2010/0276273 in view of Kushibiki et al., US 7,811,939.
Heckman et al. is applied as above and further discloses the use of a process controller 112/212 which comprises hardware, software, firmware or a combination thereof to control the power supply 202 and the switch-mode bias supply 206. It would have been obvious to one having ordinary skill in the art at the time the invention was made that the controller would comprise the claimed processor and non-transitory processor-readable medium encoded with instructions because such means are well known and used means/components in the art for a controller for effectively and efficiently conducting a desired process in a processing apparatus. This notwithstanding, Kushibiki et al. discloses a plasma processing system comprising a controller 60 having a non-transitory processor-readable medium encoded with instructions to perform a desired process in the plasma processing system (see, for example, col. 6, lines 15-37, and claims 12-14).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Heckman et al., as to comprise a non-transitory processor-readable medium because such means is known and used in the art as a suitable means for effectively and efficiently provide the capability to program the controller to perform a desired method.
It should further be noted that Heckman et al. further discloses a switch-mode power supply to provide a modified periodic voltage function to the substrate support within each of the periodic pulse envelopes to control an energy of ions impacting the substrate support in the plasma processing chamber (see, for example, figs. 2-3 and their descriptions). 
Furthermore, it should be noted that the apparatus of Heckman et al. modified by Kushibiki et al. would comprise the claimed non-transitory processor-readable medium encoded with the claimed instructions.

Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heckman et al., US 2010/0276273 in view of Kushibiki et al., US 7,811,939, as applied to claims 21-22 above, and further in view of Ui et al., US 2010/0072172.
Heckman et al. and Kushibiki et al. are applied as above but do not expressly disclose the claimed modified periodic voltage function. Ui et al. discloses a plasma processing system having a bias supply configured to provide a modified voltage function including a rapidly increasing voltage called a first portion; a substantially constant voltage starting at an end of the first portion and called a second portion; a voltage step, ΔV, below the substantially constant voltage starting at an end of the second portion and called a third portion; and a sloped voltage starting ΔV below the substantially constant voltage, starting at an end of the third portion, and called a fourth portion, the sloped voltage having a slope dVo/dt controlled by an ion current compensation; and it further discloses modifying the voltage step, ΔV, within each of the periodic pulse envelopes to provide multiple ion energies within each of the periodic pulse envelopes (see, for example, figs. 7-25, and their descriptions, especially figs. 9-12 and 15-16). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus/controller of Heckman et al. modified by Hushibiki et al. as to perform the claimed modified periodic voltage function in order to effectively reduce the voltage change of the substrate being treated, reduce the variation of incident energy of the ions reaching the substrate, and obtaining precision processing of the substrate,  thereby optimizing the substrate and the substrate processing performed in the apparatus. It should further be noted that the apparatus of Heckman et al. modified by Hushibiki et al. and Ui et al. would comprise a system encoded with instructions to perform the claimed processes of claims 23-25.
Concerning claim 26, Heckman et al. and Hushibiki et al. do not expressly disclose that the bias supply is configured to measure a density of the plasma and the source supply is controlled, at least in part, by the measured plasma density. Ui et al. further discloses the bias supply configured to measure a density of the plasma and the source supply being controlled, at least in part, by the measured plasma density (see, for example, paragraphs 0110 and 0146-0147). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Heckman et al. modified by Hushibiki et al., as to measure the density of the plasma and control the source supply, at least in part, by at least in part, by the measured plasma density, because such configuration/means is known and used in the art as a suitable alternative configuration/means to effectively and efficiently monitor and control the voltage change of the substrate. It should further be noted that the apparatus of Heckman et al. modified by Hushibiki et al. and Ui et al. would comprise a system encoded with instructions to perform the claimed processes of claim 26.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,287,092. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant claimed invention are encompassed by, broader than and/or generic to the claims of the US Patent 9,287,092, therefore, under a one-way obviousness type double patenting test a prima facie case of obviousness have been established.
Claims 1-7 and 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,287,086. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant claimed invention are encompassed by, broader than and/or generic to the claims of the US Patent 9,287,086, therefore, under a one-way obviousness type double patenting test a prima facie case of obviousness have been established.
Claims 1-7 and 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,435,029. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant claimed invention are encompassed by, broader than and/or generic to the claims of the US Patent 9,435,029, therefore, under a one-way obviousness type double patenting test a prima facie case of obviousness have been established.
Claims 1-7 and 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,767,988. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant claimed invention are encompassed by, broader than and/or generic to the claims of the US Patent 9,767,988, therefore, under a one-way obviousness type double patenting test a prima facie case of obviousness have been established.
Claims 1-7 and 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,685,297. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant claimed invention are encompassed by, broader than and/or generic to the claims of the US Patent 9,685,297, therefore, under a one-way obviousness type double patenting test a prima facie case of obviousness have been established.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamibayashi et al. (US 2011/0253672) is cited for its teaching of a plasma power supply and a bias supply.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430. The examiner can normally be reached Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



May 4, 2022